DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on July 09, 2022, have been considered and an action on the merits follows.  As directed by the amendment, Claims 1, 3-5, 7 and 13 are amended. Claims 8-12, 14, and 16-20 are cancelled. Claim 15 is withdrawn.  Claims 21-31 are new.  Accordingly, Claims 1-7, 13, and 21 – 31 are presented for examination on the merits.
Response to Arguments
Applicants amendment to the Drawings, filed July 29, 2022, have made the examiner’s objections moot.  Therefore, the objection to the drawings has been withdrawn.
Applicants amendment to claims 1 and 6, filed July 29, 2022 under 35 U.S.C. 112(b) (and claims 2-5, 7 and 13 due to dependency) has rendered the examiners rejection moot. Therefore, the examiner’s 35 U.S.C. 112(b) rejection has been withdrawn.
Applicant's arguments regarding 35 U.S.C. 103, filed July 29, 2022 have been fully considered but they are not persuasive. Examiner notes that the limitations of claims 4 and 5 were added to claim 1; however, claim 5 did not depend from claim 4, thus, this introduces new claim limitations which have not been searched or considered.  Therefore, Applicant’s arguments with respect to claim(s) 1, 4, 5 & 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 6 is objected to because of the following informalities:  The claim recites a density of a thread of the first stitch is substantially the same as a density of the external fabric and is greater than a density of the internal fabric.  Which, to one of ordinary skill in the art the thread density is a linear density and fabric density is an area-based density.  A thread density would be the same as a fabric density would be if the thread had a square or rectangular rigid cross-section and would be tightly packed with no variations in space between threads.  Therefore, Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Claim 4 is assigning an area-based density to a linear structure (the thread). Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Claim 5 recites that the thread has a density that is substantially the same as a density as the external fabric, and is greater than the density of the internal fabric. Which to one of ordinary skill in the art, the thread density is a linear density and fabric density is an area-based density.  A thread density would be the same as a fabric density would be if the thread had a square or rectangular rigid cross-section and would be tightly packed with no variations in space between threads. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 13, 21, and 23-30 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. US 1,643,159 to GREENBERG (herein after "Greenberg") in view over United States Patent No. 2,177,587 to WOELFEL (herein after "Woelfel”).
As to Claim 1, Greenberg discloses an adjustable jacket (See Page 1, Lines 1-6; Greenberg, teaching a children's jacket (coat) Dictionary.Com defines a Jacket as a short coat, in any various forms, usually opening down the front.), comprising: 
the sleeve having an external fabric and an internal fabric (See Fig. 2 & 3; Greenberg, teaching a garment having an external and an internal fabric.  See Page 1, Lines 96-107, teaching wherein this invention is applied to sleeves); 
a first stitch (stitch 17) joining the external fabric (body 10) to the internal fabric (lining 14) See Fig. 2 & 3; Greenberg, teaching a first stitch joining the external fabric to the internal fabric proximate to the distal end of the sleeve), 
wherein the first stitch is sewn with a first tension force and has a first stitch-to-stitch pitch (See Figure 1, and Page 1, Lines 55-96; Greenberg, teaching wherein the first stitch is sewn with a first tension force and has a first stitch-to-stitch pitch (stitching 17). Applicant defines stitch to stich pitch as stitch length.  Stitch 17 would have a tension force aligned with a permanent stitch); 

    PNG
    media_image1.png
    940
    917
    media_image1.png
    Greyscale

and a second stitch joining the external fabric to the internal fabric at a position that is offset from the first stitch by a predetermined distance (See Annotated Figure 2 below with an a second stitch (tack 21) joining the external fabric (body 10) to the internal fabric (lining 14) at a position that is offset from the first stitch by a predetermined distance), 

    PNG
    media_image2.png
    764
    571
    media_image2.png
    Greyscale

wherein the second stitch is sewn with a second tension force and has a second stitch-to-stitch pitch (See Fig. 1; Greenberg,  graphically teaching wherein Figure 1 illustrates wherein the (stitch 17 is a different, a smaller stitch than the second stitch (tack stitch 21), which is a bigger stitch.), 
wherein the second tension force is smaller than the first tension force (See Figure 1; Greenberg teaches wherein the second tension force is smaller than the first tension force with the use of a tack stitch or second tension force. Consistent with where Applicant discloses "a basting tension, or force along the length of the material or thread that forms the stitch. A tighter stitch (having) a larger tension force than a looser stitch... the first  stitch 22  (having) a larger stitch tension force compared to the second stitch 24, which can be looser for easier removal," [pg. 16 of the disclosure].  The second tension is loose and easy to remove versus a running stitch that is illustrated in Figure 1 and has a greater tension force and is difficult to remove.), 
wherein the first stitch-to-stitch pitch is smaller than the second stitch-to-stitch pitch (Consistent with where Applicant discloses "a basting tension, or force along the length of the material or thread that forms the stitch. A tighter stitch (having) a larger tension force than a looser stitch... the first  stitch 22  (having) a larger stitch tension force compared to the second stitch 24, which can be looser for easier removal," [pg. 16 of the disclosure] Greenberg teaches a basting stitch also known as a tack or bar tack stitch (a light stitch) allowing a user the ability to easily remove the lighter stitches when necessary (i.e. to lengthen the sleeve fabric) (Specifically see Page 1, Lines 1 -7)). 
Although Greenberg discloses a first stitch joining the external fabric to the internal fabric for a sleeve (See Figures 1-3, and Page 1 Lines 97- 107; Greenberg), Greenberg does not explicitly disclose wherein a first stitch joining the external fabric to the internal fabric proximate the distal end of the sleeve, and a sleeve extending from a shoulder to a distal end by a sleeve length.
Woelfel teaches a sleeve lengthening means and discloses a cuff proximate the distal end of the sleeve (See Figure 1; Woelfel), and a sleeve extending from a shoulder to a distal end by a sleeve length (See Figure 1; Woelfel, teaching a sleeve extending from a shoulder to a distal end by a sleeve length).

    PNG
    media_image3.png
    914
    730
    media_image3.png
    Greyscale

Greenberg is analogous art to the claimed invention as it relates to coats also known as jackets and length adjustment means for garments including sleeves; and Woelfel is analogous art to the claimed invention in that it provides a sleeve with an adjustment system for ease of garment modification for the garment wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the coat (jacket) of Greenberg, with the proximate distal end of the sleeve, and a sleeve extending from a shoulder to a distal end by a sleeve length, as taught by Woelfel, in order to provide a sleeve with effective lengthening  for the adjustment of garment length that can be and inexpensive, easy, effective, repeatable, and commercially acceptable system for the garment wearer. 
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 3, Greenberg/Woelfel disclose the adjustable jacket of claim 1 (See Page 1, Lines 1-6; Greenberg, teaching a children's jacket (coat) that can be conveniently lengthened or adjusted. Dictionary.Com defines a Jacket as a short coat, in any various forms, usually opening down the front. dicitonary.com), 
wherein the second stitch is distinct from the first stitch such that the first stitch is at least one of a chain stitch, a zigzag stitch, a running stitch, a back stitch, a bar tack stitch, a single needle topstitch, a merrow stitch, a two needle bottom cover stitch, or a satin stitch (See Figure 1; Greenberg, illustrating a stitch that is consistent with a running (stitch 17)), 
and the second stitch is a basting stitch (See Figure 1; Greenberg, teaching and illustrating a tack stitch (21) which is well known in the art to be a basting stitch. Wikipedia defines tack (sewing). “In sewing, to tack or baste is to sew quick, temporary stitches that will later be removed”).  
As to Claim 6, Greenberg/Woelfel disclose the adjustable jacket of claim 1, wherein a density of a thread of the first stitch is substantially the same as a density of the external fabric and is greater than a density of the internal fabric (See Figures 1 - 3; Greenberg teaching a first stitch (17),  Oxford Languages defines stitch as a loop or thread or yarn resulting from a single pass or movement of the needle in sewing, knitting, or crocheting.  The claim recites a density of a thread of the first stitch is substantially the same as a density of the external fabric and is greater than a density of the internal fabric.  Which, to one of ordinary skill in the art, is unclear, because thread density is linear density and fabric density is an area-based density.  The only way that a thread density would be the same as a fabric density would be if the thread had a square or rectangular rigid cross-section and would be tightly packed with no variations in space between threads).  
As to Claim 4, Greenberg/Woelfel disclose the adjustable jacket of claim 6, wherein the density of the thread of the first stitch is between approximately 200 to 400 grams per square meter (See Figure 1- 3; Greenberg teaching a first stitch (17),  Oxford Languages defines stitch as a loop or thread or yarn resulting from a single pass or movement of the needle in sewing, knitting, or crocheting.   Claim 4 is unclear because it's assigning an area-based density to a linear structure (the thread).
As to Claim 5, Greenberg/Woelfel disclose the adjustable jacket of claim 6, wherein a density of a thread of the second stitch is substantially the same as the density of the external fabric and is greater than the density of the internal fabric (See Figures 1 - 3; Greenberg teaching a second stitch ( tack stitch 21),  Oxford Languages defines stitch as a loop or thread or yarn resulting from a single pass or movement of the needle in sewing, knitting, or crocheting.  The claim recites that the thread has a density that is substantially the same as a density as the external fabric, and is greater than the density of the internal fabric. Which to one of ordinary skill in the art, is unclear, because thread density is linear density and fabric density is an area-based density.  The only way that a thread density would be the same as a fabric density would be if the thread had a square or rectangular rigid cross-section and would be tightly packed with no variations in space between threads). 
As to Claim 13, Greenberg/Woelfel disclose the adjustable jacket of claim 1, wherein the sleeve is stitch-less between the second stitch and the shoulder  (Modifying the sleeve of Greenberg (see Annotated Figure 2 of Greenberg where it comprises the second stitch at the hem), with the stitch-less sleeve between the shoulder and the cuff of Woelfel (see Annotated Figure 1 of Woelfel), provides the disclosed, wherein the sleeve is stitch-less between the second stitch and the shoulder).  
 As to Claim 21, Greenberg discloses an adjustable jacket (see Page 1, Lines 1-6; Greenberg, teaching a children's jacket (coat) Dictionary.Com defines a Jacket as a short coat, in any various forms, usually opening down the front. dicitonary.com)), comprising: the sleeve having an external fabric and an internal fabric (see Page 1, Lines 1-6; Greenberg, teaching a children's jacket (coat) Dictionary.Com defines a Jacket as a short coat, in any various forms, usually opening down the front. dicitonary.com)); 
a first stitch joining the external fabric to the internal fabric proximate to the distal end of the sleeve (see Fig. 2 & 3; Greenberg, teaching a first stitch joining the external fabric to the internal fabric proximate to the distal end of the sleeve); and 
a second stitch joining the external fabric to the internal fabric at a position that is offset from the first stitch by a predetermined distance (see Annotated Figure 2 below with an a second stitch (tack 21) joining the external fabric (body 10) to the internal fabric (lining 14) at a position that is offset from the first stitch by a predetermined distance), 
wherein the second stitch is distinct from the first stitch.  (See Figure 1; Greenberg, teaching wherein the second stitch (21) is distinct form the first stitch (17). Greenberg teaches the first stitch being a running stitch that is distinctly smaller than the second stitch (tack stitch 21)). 
However, Greenberg does not explicitly disclose a sleeve extending from a shoulder to a distal end by a sleeve length, wherein the sleeve is stitch-less between the second stitch and the shoulder.  
Woelfel teaches a sleeve lengthening means and discloses a cuff and a sleeve extending from a shoulder to a distal end by a sleeve length (See Figure 1; Woelfel, teaching a sleeve extending from a shoulder to a distal end by a sleeve length).wherein the sleeve is stitch-less between the second stitch and the shoulder (Modifying the sleeve of Greenberg (see Annotated Figure 2 of Greenberg where it comprises the second stitch at the hem), with the stitch-less sleeve between the shoulder and the cuff of Woelfel (see Annotated Figure 1 of Woelfel), provides the disclosed, wherein the sleeve is stitch-less between the second stitch and the shoulder). 

    PNG
    media_image3.png
    914
    730
    media_image3.png
    Greyscale

Greenberg is analogous art to the claimed invention as it relates to coats also known as jackets and length adjustment means for garments including sleeves; and Woelfel is analogous art to the claimed invention in that it provides a sleeve with an adjustment system for ease of garment modification for the garment wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the coat (jacket) of Greenberg, with the proximate distal end of the sleeve, and a sleeve extending from a shoulder to a distal end by a sleeve length, wherein the sleeve is stitch-less between the second stitch and the shoulder; as taught by Woelfel, in order to provide a sleeve with effective lengthening  for the adjustment of garment length that can be and inexpensive, easy, effective, repeatable, and commercially acceptable system for the garment wearer. 
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 23, Greenberg/Woelfel disclose the adjustable jacket of claim 21, 
wherein: the second stitch is distinct from the first stitch such that the first stitch is at least one of a chain stitch, a straight stitch, a zigzag stitch, a running stitch, a back stitch, a bartack stitch, a single needle topstitch, a merrow stitch, a two needle bottom coverstitch, or a satin stitch (see Figure 1; Greenberg, teaching a stitch which is well known in the art as a running stitch (17)); and the second stitch is a basting stitch.  (See Figure 1; Greenberg, teaching a tack stitch (21) which is well known in the art to be a basting stitch. Wikipedia defines tack (sewing). In sewing, to tack or baste is to sew quick, temporary stitches that will later be removed).
As to Claim 24, Greenberg/Woelfel disclose the adjustable jacket of claim 21, 
wherein the second stitch is distinct from the first stitch such that the first stitch has a first stitch-to-stitch pitch that is smaller than a second stitch-to-stitch pitch of the second stitch.  (Applicant discloses on page 16 that the stitch length or stitch-to-stitch pitch of the first stitch 22 can be smaller or shorter than the stitch length or stitch-to-stitch pitch of the second stitch 24. This would result in a smaller, more compact stitching pattern for the first stitch 22 that is more difficult to remove when compared to the second stitch 24. In addition, the type of stitch can be different between the first stitch 22 and the second stitch 24 such that the second stitch 24 is more easily removed. (See Figure 1 of Greenberg teaching a first stitch (stitch 17) having a smaller length or stitch to stitch pitch than second stitch (tack stitch 21) having both a larger stitch this is easier to remove).  
As to Claim 25, Greenberg/Woelfel disclose the adjustable jacket of claim 24, 
wherein the second stitch is distinct from the first stitch such that the first stitch has a first tension force and the second stitch has second tension force that is smaller than the first tension force.  (See Figure 1;Greenberg teaches wherein the second stitch is distinct from the first stitch such that the first stitch has a first tension force and the second stitch has second tension force that is smaller than the first tension force.  Greenberg illustrated this smaller tension force with the use of a tack stitch (21), which is easily removed versus the stitch (17) which is significantly more difficult to remove).  
As to Claim 26, Greenberg/Woelfel disclose the adjustable jacket of claim 21, 
wherein the second stitch is distinct from the first stitch such that the first stitch is sewn with a first tension force and the second stitch is sewn with a smaller second tension force.  (See Figure 1;Greenberg teaches wherein the second stitch is distinct from the first stitch such that the first stitch has a first tension force and the second stitch has second tension force that is smaller than the first tension force.  Greenberg illustrated this smaller tension force with the use of a tack stitch (21), which is easily removed versus the stitch (17) which is significantly more difficult to remove).  
As to Claim 27, Greenberg/Woelfel disclose the adjustable jacket of claim 21, 
wherein a density of a thread of the first stitch is substantially the same as a density of the external fabric and is greater than a density of the internal fabric.  (See Figures 1 - 3; Greenberg teaching a first stitch (17),  Oxford Languages defines stitch as a loop or thread or yarn resulting from a single pass or movement of the needle in sewing, knitting, or crocheting.  The claim recites a density of a thread of the first stitch is substantially the same as a density of the external fabric and is greater than a density of the internal fabric.  Which, to one of ordinary skill in the art, is unclear, because thread density is linear density and fabric density is an area-based density.  The only way that a thread density would be the same as a fabric density would be if the thread had a square or rectangular rigid cross-section and would be tightly packed with no variations in space between threads).
As to Claim 28, Greenberg/Woelfel disclose the adjustable jacket of claim 27, 
wherein the density of the thread of the first stitch is between approximately 200 to 400 grams per square meter.  (See Figure 1- 3; Greenberg teaching a first stitch (17),  Oxford Languages defines stitch as a loop or thread or yarn resulting from a single pass or movement of the needle in sewing, knitting, or crocheting.   Claim 4 is unclear because it's assigning an area-based density to a linear structure (the thread).
As to Claim 29, Greenberg/Woelfel disclose the adjustable jacket of claim 27, wherein a density of a thread of the second stitch is substantially the same as the density of the external fabric and is greater than the density of the internal fabric.  (See Figures 1 - 3; Greenberg teaching a second stitch (21),  Oxford Languages defines stitch as a loop or thread or yarn resulting from a single pass or movement of the needle in sewing, knitting, or crocheting.  The claim recites that the thread has a density that is substantially the same as a density as the external fabric, and is greater than the density of the internal fabric. Which to one of ordinary skill in the art, is unclear, because thread density is linear density and fabric density is an area-based density.  The only way that a thread density would be the same as a fabric density would be if the thread had a square or rectangular rigid cross-section and would be tightly packed with no variations in space between threads).
As to Claim 30, Greenberg/Woelfel disclose the adjustable jacket of claim 21, wherein the external fabric drapes further below the second stitch compared to the internal fabric.   (See Figure 3; Greenberg, teaching wherein: the external fabric drapes further below the second stitch compared to the internal fabric).
Claims 2 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. US 1,643,159 to GREENBERG (herein after "Greenberg") in view over United States Patent No. 2,177,587 to WOELFEL (herein after "Woelfel”) as to claims 1 and 21 above, and further in view of United States Patent No. 3,170,167 to ISAACS (herein after "Isaacs”).
As to Claim 2, Greenberg/Woelfel disclose the adjustable jacket of claim 1 (See Page 1, Lines 1-6; Greenberg, teaching a children's jacket (coat) Dictionary.Com defines a Jacket as a short coat, in any various forms, usually opening down the front.), 
However, Greenberg/Woelfel are silent in disclosing wherein the offset between the first stitch and the second stitch is between of 1 1/4" and 1 3/4" .
Issacs teaches length adjustment means for garments and discloses wherein the offset between the first stitch and the second stitch is between of 1 1/4" and 1 ¾ “ (See Col. 2 Lines 13- 25 of Isaacs, teaching that the offset can be between one half inch and 3 inches (given the six possible intervals), which suggest that the first and the second stich can be offset within the claimed range of 1 1/4" and 1 3/4,  ", which would be expected to provide means by which alterations to garments may be made in a simple, expeditious and neat manner by the retailer or the housewife for the garment wearer (Col. 1, Lines 35-40 of Isaacs).   It has been held that mere changes in size or proportion to the essential working parts of a device involves only routine skill in the art. See: MPEP 2144.04). 
Issacs is analogous art to the claimed invention as it relates to garments and length adjustment means for garments. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the Jacket of Greenberg/Woelfel , wherein the offset between the first stitch and the second stitch is between of 1 1/4" and 1 ¾ “ as taught by Issacs, in order to provide a system for the adjustment of garment length that can be and inexpensive, easy, effective, repeatable, and commercially acceptable system for the garment wearer. 
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
However, Greenberg/Woelfel do not explicitly disclose wherein the sleeve length is between 26" and 27 1/8”.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the sleeve length to be between 26" and 27 1/8” which would be expected to provide means by which alterations to garments may be made in a simple, expeditious and neat manner by the retailer or the housewife for the garment wearer (Col. 1, Lines 35-40 of Isaacs).  It has been held that mere changes in size or proportion to the essential working parts of a device involves only routine skill in the art. See: MPEP 2144.04 
As to Claim 22, Greenberg/Woelfel substantially disclose the adjustable jacket of claim 21.
However, Greenberg/Woelfel do not explicitly disclose wherein: the predetermined distance of the offset between the first stitch and the second stitch is between 1 4" and 1 34"; 
a ratio between the sleeve length and the predetermined distance of the offset is between 14.8 and 21.7; and 
the sleeve length is between 26" and 27 1/8".  
Isaacs discloses wherein: the predetermined distance of the offset between the first stitch and the second stitch is between 1 4" and 1 34" (see Col. 2 Lines 13- 25 of Isaacs, teaching that the offset can be between one half inch and 3 inches (given the six possible intervals), which suggest that the first and the second stich can be offset within the claimed range of 1 1/4" and 1 3/4"); a ratio between the sleeve length and the predetermined distance of the offset is between 14.8 and 21.7 (Examiner is interpreting the ratio of the sleeve length and the offset is between 14.8 and 21.7 mm.  (See Col. 2, Lines 13-55, teaching that the stitching 12 can be offset at one half inch spacing which is equivalent to 12.7mm- 25.4mm which encompasses the range of 14.8 and 21.7 mm); and the sleeve length is between 26" and 27 1/8".  (It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified to provide the sleeve length to be between 26" and 27 1/8” which would be expected to provide means by which alterations to garments may be made in a simple,  expeditious and neat manner by the retailer or the housewife  for the garment wearer (Col. 1, Lines 35-40 of Isaacs).  It has been held that mere changes in size or proportion to the essential working parts of a device involves only routine skill in the art. See: MPEP 2144.04 )
Issacs teaches length adjustment means for garments and discloses wherein the offset between the first stitch and the second stitch is between of 1 1/4" and 1 ¾ “ (See Col. 2 Lines 13- 25 of Isaacs, teaching that the offset can be between one half inch and 3 inches (given the six possible intervals), which suggest that the first and the second stich can be offset within the claimed range of 1 1/4" and 1 3/4,  ", which would be expected to provide means by which alterations to garments may be made in a simple, expeditious and neat manner by the retailer or the housewife for the garment wearer (Col. 1, Lines 35-40 of Isaacs).   It has been held that mere changes in size or proportion to the essential working parts of a device involves only routine skill in the art. See: MPEP 2144.04). 
Issacs is analogous art to the claimed invention as it relates to garments and length adjustment means for garments. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the Jacket of Greenberg/Woelfel, wherein the offset between the first stitch and the second stitch is between of 1 1/4" and 1 ¾ “ as taught by Issacs, in order to provide a system for the adjustment of garment length that can be and inexpensive, easy, effective, repeatable, and commercially acceptable system for the garment wearer. 
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. US 1,643,159 to GREENBERG (herein after "Greenberg") in view over United States Patent No. 2,177,587 to WOELFEL (herein after "Woelfel”), as applied to claim 1 above, and further in view of United States Patent No. 3,170,167 to ISAACS (herein after "Isaacs”), and further in view of United States Patent No. 2,527,973 to THOMAS (herein after "Thomas”).
As to Claim 7, 
Greenberg/Woelfel disclose  the adjustable jacket of claim 1, wherein: the external fabric drapes further below the second stitch compared to the internal fabric (See Figure 3; Greenberg, teaching wherein: the external fabric drapes further below the second stitch compared to the internal fabric), and the first stitch and the second stitch (See Figure 1; Greenberg teaches first stitch (17) and second stitch (21)).
However, Greenberg/Woelfel do not disclose a ratio between the sleeve length and the predetermined distance of the offset is between 14.8 and 21.7 to accommodate a growth rate of an adolescent person.  
Issacs teaches length adjustment means for garments and discloses a ratio between the sleeve length and the predetermined distance of the offset is between 14.8 and 21.7 to accommodate a growth rate of an adolescent person Examiner is interpreting the ratio of the sleeve length and the offset is between 14.8 and 21.7 mm.  (See Col. 2, Lines 13-55, teaching that the stitching 12 can be offset at one half inch spacing which is equivalent to 12.7mm- 25.4mm which encompasses the range of 14.8 and 21.7 mm).  
Issacs is analogous art to the claimed invention as it relates to garments and length adjustment means for garments. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the Jacket of Greenberg/Woelfel , a ratio between the sleeve length and the predetermined distance of the offset is between 14.8 and 21.7 to accommodate a growth rate of an adolescent person.  as taught by Issacs, in order to provide a system for the adjustment of garment length that can be and inexpensive, easy, effective, repeatable, and commercially acceptable system for the garment wearer. 
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
 Although Greenberg/Woelfel/Issacs teach a first stitch and the second stitch Greenberg/Woelfel/Issacs are silent in disclosing the first stitch and the second stitch circumscribe an interior surface of the sleeve.
Thomas teaches garment structure and discloses the first stitch and the second stitch circumscribe an interior surface of the sleeve (The first stitch and the second stitch as taught by Greenberg with the modified circumscribed Interior surface of the sleeve (See Figures 1 & 2 of Thomas).
Thomas is analogous art to the claimed invention as it relates to garments and length adjustment means for sleeves. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the sleeve of Greenberg/Woelfel/Issacs, wherein the first stitch and the second stitch circumscribe an interior surface of the sleeve, as taught by Thomas, in order to provide a garment that may easily be operated on with a minimum of effort and skill to increase the length of a particular portion of the garment for the garment wearer (See Col. 1, Lines 30-35; Thomas).
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Claim 31 is rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. US 1,643,159 to GREENBERG (herein after "Greenberg") in view over United States Patent No. 2,177,587 to WOELFEL (herein after "Woelfel”), as applied to claim 21 above, and further in view of United States Patent No. 2,527,973 to THOMAS (herein after "Thomas”).
As to Claim 31, Greenberg/Woelfel disclose the adjustable jacket of claim 21.
However, Greenberg/Woelfel do not explicitly disclose wherein the first stitch and the second stitch circumscribe an interior surface of the sleeve.  
Thomas discloses wherein the first stitch and the second stitch circumscribe an interior surface of the sleeve.  (Although Greenberg teaches a first stitch and the second stitch.(See Figures 2 - 3; Greenberg, is silent to the stitches circumscribing an interior surface of the sleeve (See Figures 1 & 2 of Thomas).
Thomas teaches garment structure and discloses the first stitch and the second stitch circumscribe an interior surface of the sleeve (The first stitch and the second stitch as taught by Greenberg with the modified circumscribed Interior surface of the sleeve (See Figures 1 & 2 of Thomas).
Thomas is analogous art to the claimed invention as it relates to garments and length adjustment means for sleeves. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the sleeve of Greenberg/Woelfel/Issacs, wherein the first stitch and the second stitch circumscribe an interior surface of the sleeve, as taught by Thomas, in order to provide a garment that may easily be operated on with a minimum of effort and skill to increase the length of a particular portion of the garment for the garment wearer (See Col. 1, Lines 30-35; Thomas).
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732